Reasons for Allowance
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Peez et al. (US 2016/0310368) discloses glass ionomer cement compositions [abstract] comprising a fluoroaluminosilicate (FAS) glass as the acid reactive filler [0106-0108], wherein the FAS glass has a d50 of 3 µm to 7 µm, a d10 of 0.5 µm to 3 µm and a d90 of 6 µm to 15 µm [0101-0103].  Peez et al. (US ‘368) discloses when the mean particle size is above the ranges outlined above, the consistency of the composition obtained when mixing the composition will not be adequate and the desired mechanical properties might be negatively affected [0101-0104].  There would be no motivation to modify the FAS glass to have a d90 of 16.2 µm to 20 µm, as the consistency of the composition obtained when mixing the composition will not be adequate and the desired mechanical properties might be negatively affected [0042, 0101-0104].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767